Citation Nr: 0514419	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

Appellant had active service from March 1968 to March 1970 
(which included foreign and/or sea service not in Vietnam of 
approximately one year and two months).  He apparently was an 
Army Reserve member between October 1982 and December 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Buffalo, New York, Regional Office (RO), which, in part, 
denied service connection for non-Hodgkin's lymphoma, claimed 
as due to herbicide exposure, and a psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a February 2004 Substantive Appeal, appellant requested a 
"BVA hearing in Washington, DC."  However, prior to such 
hearing scheduled for May 2005, he submitted an April 2005 
letter to the Board, requesting that that hearing be 
cancelled and that a videoconference hearing be scheduled 
instead at the RO with a Board Member in Washington.  Since 
these hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2004)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
hearing, and provide the appellant and 
his representative notice thereof in 
accordance with appropriate provisions.  
If he desires to withdraw the request for 
such hearing prior to the hearing, he may 
do so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




